Citation Nr: 9926915	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  98-03 539 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether there was clear and unmistakable error in the 
September 24, 1997, Board of Veterans' Appeals decision that 
denied service connection for residuals of dental trauma for 
the purpose of obtaining department of Veterans Affairs 
outpatient dental treatment.


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1967 to 
January 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on motion by the appellant as to clear and 
unmistakable error in a September 24, 1997 Board decision.


FINDINGS OF FACT

1.  Service connection for residuals of dental trauma for the 
purpose of obtaining VA outpatient dental treatment was 
denied by the Board in a September 1997, decision.

2.  The appellant has alleged that service connection should 
have been granted for residuals of dental trauma for the 
purpose of obtaining VA outpatient dental treatment on the 
basis that his claim was true, well grounded, and that his 
injury was the result of a racist hate crime.


CONCLUSION OF LAW

The appellant's allegation of clear and unmistakable error in 
the September 1997, Board decision in failing to grant 
service connection for residuals of dental trauma for the 
purpose of obtaining VA outpatient dental treatment fails to 
meet the threshold pleading requirements for revision of the 
Board decision on grounds of clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. § 20.1404(b) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has argued that there was clear and 
unmistakable error in the September 24, 1997, Board decision 
which denied service connection for residuals of dental 
trauma for the purpose of obtaining VA outpatient dental 
treatment.

As to the claim for service connection for residuals of 
dental trauma, the appellant has contended that he suffered 
dental trauma when he was hit in the mouth with the butt of a 
rifle during training.  The Board denied the claim as not 
well grounded as it lacked competent evidence of a current 
dental disability that was causally related to service.  

The appellant responded to the Board's decision in a letter 
received by the Board in March 1998, wherein he indicated 
that he disagreed 100 percent with the Board's September 1997 
decision.  He contended that his claim for service connection 
for dental trauma was true and well grounded.  He further 
alleged that the incident when he was hit was a hate crime 
and involved racism.  The appellant requested that his record 
remain open, his claim be reviewed, and that the Board do 
whatever it took for him to get justice.

In May 1998, the Board informed the appellant that his letter 
was construed as a motion for reconsideration of the Board's 
September 1997 decision.  The motion for reconsideration was 
denied.

The letter was also construed as a motion for review of the 
September 1997 Board decision on the grounds of clear and 
unmistakable error pursuant to Public Law No. 105-111, 
enacted in November 1997.  This law gave the Board the 
authority to revise prior Board decisions on the grounds of 
clear and unmistakable error.  Decision on the motion was 
stayed pending promulgation of regulations necessary to 
implement the law.

In April 1999, the appellant was notified that his motion for 
reconsideration would not be considered a motion for revision 
of the September 1997 Board decision on the grounds of clear 
and unmistakable error unless he notified the Board in 
writing.  In a June 1999 letter, the appellant notified the 
Board that he wished the Board to proceed with his case.  He 
further indicated that he had not gotten a representative 
yet, but would get one.

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to 38 
C.F.R. §§ 20.1400-1411 (1999).  Pursuant to § 20.1404(b) 
(1999), the motion alleging clear and unmistakable error in a 
prior Board decision must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be denied.

After careful review of the evidence of record, the Board 
concludes that the appellant has not set forth specific 
allegations of error, either of fact or law, as to the 
September 1997, Board decision.  His allegations that the 
claim was well grounded and true, or due to an attack are not 
specific contentions of error of fact or law as to the 
September 1997 decision.  Merely reiterating a contention 
that claim was well grounded without providing specific 
allegations of error on the Board's part regarding its 
evaluation of the well-groundedness issue does not form the 
basis of a clear and unmistakable error claim.  

An assertion in a motion for revision of a prior Board 
decision based on clear and unmistakable error that the 
evidence in support of the claim for service connection was 
true, cannot form a specific allegation of error in fact or 
law.

The appellant's additional allegations basically that his 
dental injuries were the result of racism and a hate crime do 
not form the basis of a clear and unmistakable error claim.  
His claim for service connection for dental trauma lacked 
competent medical evidence of current dental disability that 
was attributable to service. 

The appellant's contentions are in essence a disagreement as 
to how the facts were weighed, which cannot form the basis of 
a clear and unmistakable error claim.  See 38 C.F.R. 
§ 20.1403(d)(3) (1999) (a disagreement as to how the facts 
were weighed or evaluated is an example of a situation which 
is not clear and unmistakable error in a Board decision).  
His allegations are too general to satisfy the pleading 
requirements of a motion for revision of a Board decision 
based on clear and unmistakable error.

At the time of the September 1997 Board decision, there was 
no competent evidence of a current dental disability.  There 
was no evidence of trauma to the teeth in service.  There was 
no competent evidence of residuals of dental trauma 
attributable to service.  This was in spite of the fact that 
in a July 1996 Remand by the Board, the appellant was advised 
that he should submit medical evidence tending to show that 
he had residuals of dental trauma to establish a well 
grounded claim.  In July 1996, the RO advised him of the 
same.  The allegation that the September 1997 decision 
denying service connection for residuals of dental trauma was 
the product of clear and unmistakable error is groundless.

Therefore, the Board finds that the appellant has not set 
forth any bases for findings of error or any indication as to 
why the results of the September 1997, Board decision would 
have been different but for the alleged errors.  Accordingly, 
in the absence of allegations that set forth clearly and 
specifically alleged clear and unmistakable errors of fact or 
law in the Board decision, the legal or factual bases for 
such allegations, and why the results would have been 
manifestly different but for the alleged error, the 
appellant's motion for revision of a September 1997, Board 
decision is denied.  See 38 C.F.R. § 20.1404(b).

The Board further notes that in June 1999 the appellant 
indicated that he would get a representative.  However, as of 
the time of the writing of this decision, the appellant has 
not notified the Board that he has retained any 
representation.  In its April 1999 letter, the Board strongly 
recommended that if the appellant decided to proceed with his 
motion for revision of a prior Board decision on the grounds 
of clear and unmistakable error, that he enlist the aid of a 
representative.  The appellant was advised that there were 
specific rules for what he must do to prevail on his motion.  
He was further advised that once a motion for revision based 
on clear and unmistakable error was finally denied, the Board 
would not consider another clear and unmistakable error 
motion on that decision.  On the basis of the explicit notice 
given by the Board in April 1999 and the time lapse between 
the appellant's June 1999 letter and this decision, the Board 
finds no basis for further action.


ORDER

The motion for revision of the September 24, 1997, Board 
decision on the grounds of clear and unmistakable error as to 
a claim for service connection for residuals of dental trauma 
for the purpose of obtaining VA outpatient dental treatment 
is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

